Order entered May 20, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00999-CR

                             JACKY SCOTT GARRETT, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-81797-2012

                                             ORDER
          On February 18, 2015, this Court ordered Jan Dugger, official court reporter of the 296th

Judicial District Court, to file the complete reporter’s record, including all exhibits, by April 1,

2015. When the record was not filed by May 1, 2015, this Court ordered Ms. Dugger to file the

complete reporter’s record by May 11, 2015. We further warned that failure to do so would

result in this Court ordering that she not sit as a court reporter until the record is filed in this

appeal.     Nevertheless, to date, Ms. Dugger has neither filed the reporter’s record nor

communicated with the Court regarding the status of the record.

          Accordingly, we ORDER Jan Dugger, official court reporter of the 296th Judicial

District Court, to file the complete reporter’s record, including all exhibits admitted into
evidence, by 4:00 p.m. on TUESDAY, MAY 26, 2015. We further ORDER that Jan Dugger

not sit as a court reporter until the complete record, including all exhibits, is filed in this appeal.

        We DIRECT the Clerk to send copies of this order to the Honorable John Roach, Jr.,

Presiding Judge, 296th Judicial District Court; the Honorable Ray Wheless, Presiding Judge,

366th Judicial District Court; Jan Dugger, official court reporter, 296th Judicial District Court;

the Collin County Auditor; and to counsel for all parties.

                                                        /s/     CAROLYN WRIGHT
                                                                CHIEF JUSTICE